IN THE SUPREME COURT OF THE STATE OF DELAWARE

OPTIMISCORP,                                   §
                                               §
         Defendant Below,                      §     No. 223, 2017
         Appellant,                            §
                                               §     Court Below: Court of Chancery
         v.                                    §     of the State of Delaware
                                               §
WILLIAM HORNE,                                 §     C.A. No. 12268-VCS
                                               §
         Plaintiff Below,                      §
         Appellee.                             §

                                 Submitted: December 13, 2017
                                 Decided:   December 15, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

         This 15th day of December 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons assigned

in its memorandum opinion dated March 3, 20171 and its Amended Final Order and

Judgment dated May 4, 2017.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice



1
    Horne v. OptimisCorp, C.A. No. 12268-VCS, 2017 WL 838814 (Del. Ch. Mar. 3, 2017).